ADMINISTRATION SERVICING AGREEMENT THIS AGREEMENT is made and entered into as of this 10th day of November 2009, by and amongROCHDALE STRUCTURED CLAIMS INCOME FUND, LLC, a Delaware limited liability company (the “Fund”), ROCHDALE INVESTMENT MANAGEMENT, LLC, a Delaware limited liability company (the “Manager”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the Fund is a closed-end investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); WHEREAS, the Fund is authorized to offer and sell units of membership interest (collectively, the “Units”); WHEREAS, the Fund and the Manager have entered into an Investment Management Agreement under which the Manager, as manager to the Fund, has discretionary authority for the Fund with respect to investment management; and WHEREAS, the Fund, the Manager and USBFS desire to enter into an agreement pursuant to which USBFS shall provide certain administration, fund accounting, investor services and recordkeeping services to the Fund. NOW, THEREFORE, in consideration of the mutual promises and agreements herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: 1. Appointment of USBFS as Administrator The Fund and the Manager hereby appoint USBFS as administrator of the Fund on the terms and conditions set forth in this Agreement, and USBFS hereby accepts such appointment and agrees to perform the services and duties set forth in this Agreement.The services and duties of USBFS shall be confined to those matters expressly set forth herein, and no implied duties are assumed by or may be asserted against USBFS hereunder. 2. Services and Duties of USBFS USBFS shall provide the following administration services to the Fund: A. General Fund Management: (1) Act as liaison among Fund service providers. (2) Supply: a. Corporate secretarial services. b. Office facilities (which may be in USBFS’, or an affiliate’s, own offices). c. Non-investment-related statistical and research data as reasonable required by the Fund. (3) Coordinate the Fund’s Boards of Directors (the “Boards of Directors” or the “Directors”) reasonably required communications, including, but not limited to: a. Prepare meeting agendas and resolutions, with the assistance of Fund counsel. b. Prepare reports for the Boards of Directors based on financial and administrative data. c. Evaluate independent auditor. d. If requested, secure and monitor fidelity bond and director and officer liability coverage, and make the necessary Securities and Exchange Commission (the “SEC”) filings relating thereto. e. If requested, prepare minutes of meetings of the Boards of Directors and the unitholders of the Fund(the “Unitholders”). f. Recommend dividend declarations to the Boards of Directors and prepare and distribute to appropriate parties notices announcing declaration of dividends and other distributions to Unitholders. g. Attend Boards of Directors meetings and present materials for Directors’ review at such meetings. (4) Audits: a. Prepare appropriate schedules and assist independent auditors. b. Provide information to the SEC and facilitate audit process. c. Provide office facilities. (5) Assist in overall operations of the Fund. (6) Pay Fund expenses upon written authorization from the Fund. (7) Keep the Fund’s governing documents, including its charter, Operating Agreement and minute books, but only to the extent such documents are provided to USBFS by the Fund or its representatives for safe keeping. B. Compliance: (1) Regulatory Compliance: a. Monitor compliance with the 1940 Act requirements, including: (i) Total return and SEC yield calculations. (ii) Maintenance of books and records under Rule 31a-3. b. Monitor the Fund's compliance with the policies and investment limitations as set forth in its prospectus (“Prospectus”) and statement of additional information where relevant information is available (“SAI”). c. Perform its duties hereunder in compliance with all applicable laws and regulations and provide any sub-certifications reasonably requested by the Fund in connection with any certification required of the Fund pursuant to the Sarbanes-Oxley Act of 2002 (the “SOX Act”) or any rules or regulations promulgated by the SEC thereunder. d. Monitor applicable regulatory and operational service issues, and update Boards of Directors periodically. (2) Blue Sky Compliance: a. Prepare and file with the appropriate state securities authorities any and all required compliance filings relating to the qualification of the securities of the Fund so as to enable the Fund to make offerings of the Units in all states. b. Monitor status and maintain registrations in each state. 2 c. Provide updates regarding material developments in state securities regulation. (3) SEC Registration and Reporting: a. Assist Fund counsel in annual update of the Prospectus and SAI and in preparation of proxy statements as needed. b. Prepare and file annual and semiannual Unitholder reports, Form N-SAR, Form N-CSR, and Form N-Q filings and Rule 24f-2 notices.As requested by the Fund, prepare and file Form N-PX filings. c. Coordinate the printing, filing and mailing of Prospectuses and Unitholder reports, and amendments and supplements thereto. d. File fidelity bond under Rule 17g-1. e. Monitor sales of Fund Units and ensure that such Units are properly registered or qualified, as applicable, with the SEC and the appropriate state authorities. C. Financial Reporting: (1) Provide financial data required by the Prospectus and SAI. (2) Prepare financial reports for officers, Unitholders, tax authorities, performance reporting companies, the Boards of Directors, the SEC, and independent accountants. (3) Compute the yield, total return, expense ratio and portfolio turnover rate of each class of the Fund. (4) Monitor the expense accruals and notify the Fund’s management of any proposed adjustments. (5) Prepare semi-annual financial statements, which include, without limitation, the following items: a. Schedule of Investments. b. Statement of Assets and Liabilities. c. Statement of Operations. d. Statement of Changes in Net Assets. e. Cash Statement, if applicable. f. Schedule of Capital Gains and Losses. (6) Prepare quarterly broker security transaction summaries. D. Portfolio Accounting: (1) Maintain portfolio records on a trade date basis using security trade information communicated from the Manager. (2) Identify interest and dividend accrual balances as of each valuation date and calculate gross earnings on investments for each accounting period. (3) Determine gain/loss on security sales in accordance with the Governing Documents and identify them as short-term or long-term; account for periodic distributions of gains or losses to Unitholders of the Fund and maintain undistributed gain or loss balances as of each valuation date. (4) Calculate the Management Fee (as that term is defined in the Governing Documents), and monitor for compliance with the expense limitation arrangement as set forth in the Governing Documents. 3 (5) For each valuation date, calculate the expense accrual amounts in accordance with the Governing Documents or otherwise as directed by the Fund as to methodology, rate or dollar amount. (6) Process and record payments for expenses upon receipt of written authorization from the Fund. (7) For each valuation date, determine the net asset value of the Fund according to the accounting policies and procedures set forth in the Governing Documents. (8) Reconcile cash and investment balances of the Fund’s custodian. (9) Prepare monthly reports which document the adequacy of the accounting detail to support month-end ledger balances. (10) Prepare and provide various statistical data relating to the Fund as requested on an ongoing basis, including security transactions listings and portfolio valuations. E. Partnership Accounting: (1) Account for capital contributions and withdrawals on a timely basis in accordance with the Governing Documents. (2) Calculate per Unit net asset value, per Unit net earnings, and other per Unit amounts reflective of the Fund’s operations at such time as required by the nature and characteristics of the Fund (or as specified in the Governing Documents). (3) Communicate, at an agreed upon time, the per Unit price for each valuation date. (4) Prepare allocations of profit, loss, special and other allocations among the Unitholders in accordance with the allocation methodology identified in the Prospectus. (5) Monitor and allocate “new issue” income among the Unitholders in accordance with applicable National Association of Securities Dealers, Inc., rules. F. Tax Reporting: (1) Prepare and file on a timely basis appropriate federal and state tax returns including, without limitation, Form 1065 with any necessary schedules including Schedule K-1. (2) Calculate the adjusted tax basis of securities held by the Fund in accordance with Section 754 of the Code. (3) Prepare state income breakdowns where relevant when due. (4) File Form 1099 Miscellaneous for payments to service providers when due. (5) Monitor tax items requiring special treatment, including wash sale losses in accordance with Section 1091 of the Code, straddles (Code Section 1092), 1256 contracts, constructive sales (Code Section 1259), short sales (Code Section 1233), foreign currency gain and loss (Code Section 988), foreign taxes paid, and passive foreign investment company interests. (6) Calculate eligible dividend income for corporate Unitholders and qualified dividend income on an annual basis for Unitholders who are individuals. 4 (7) If relevant, monitor the amount of unrelated business taxable income earned by the Fund. (8) Perform tax withholding, deposits and reporting with respect to non-U.S. Unitholders, if any. G. Unitholder Reporting: (1) Receive orders for the purchase of units. (2) Process purchase orders with prompt delivery, where appropriate, of payment and supporting documentation to the Fund’s custodian, and issue the appropriate number of uncertificated Units with such uncertificated Units being held in the appropriate Unitholder account. (3) Arrange for issuance of Units obtained through transfers of funds from Unitholders’ accounts at financial institutions. (4) Process capital withdrawal requests received in good order and, where relevant, deliver appropriate documentation to the Manager. (5) Pay monies upon receipt from the Fund where relevant, in accordance with the instructions of redeeming Unitholders. (6) Process transfers of Units in accordance with the Unitholder’s instructions and as permitted by the Governing Documents. (7) Prepare and transmit payments for distributions declared by the Fund, after deducting any amount required to be withheld by any applicable laws, rules and regulations and in accordance with Unitholder instructions. (8) Make changes to Unitholder records, including, but not limited to, address changes. (9) Provide Unitholder account information upon request and prepare and mail confirmations and statements of account to Unitholders for all purchases, redemptions, and other confirmable transactions as agreed upon with the Fund. (10) Mail account statements and performance reports in a form approved by the Manager to Unitholders on a quarterly basis. (11) Mail financial statements to Unitholders quarterly (unaudited) and annually (audited). (12) Mail those federal, state and local income tax returns and schedules as will enable the Unitholders to prepare their respective federal, state and local income tax returns required with respect to Unitholder activity. 3. Pricing of Securities For each valuation date, USBFS shall obtain prices from a pricing source approved by the Manager and apply those prices to the portfolio positions of the Fund, consistent with the provisions of the Governing Documents.For those securities where market quotations are not readily available, the Manager shall approve, in good faith, procedures for determining the fair value for such securities. If the Manager desires to provide a price that varies from the price provided by the pricing source, the Manager shall promptly notify and supply USBFS with the price of any such security on each valuation date.All pricing changes made by the Fund will be in writing and must specifically identify the securities to be changed by CUSIP, name of security, new price or rate to be applied, and, if applicable, the time period for which the new price(s) is/are effective. 5 Notwithstanding anything to the contrary in Section8 below, as more fully provided in this paragraph, USBFS shall reimburse the Fund and its Unitholders for losses due to
